                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 GREGORY LEBRUN,                             §
                                             §
             Plaintiff,                      §
                                             §
 v.                                          §
                                                      Case No. 2:19-cv-00078-JRG-RSP
                                             §
 KANSAS CITY SOUTHERN RAILWAY                §
 COMPANY,                                    §
                                             §
             Defendant.                      §

                                          ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Payne

dated September 3, 2019. (Dkt. No. 25.) Within this Report and Recommendation, the

Magistrate Judge      recommended that Defendant Kansas City Southern Railway Company’s

Motion to Dismiss for Lack of Jurisdiction be granted. (Id.) However, instead of recommending

dismissal of the case, Magistrate Judge Payne recommended that the case be transferred to the

Shreveport Division of the Western District of Louisiana pursuant to 28 U.S.C. § 1631.

(Id.) Neither Plaintiff nor Defendant have filed any objections to this Report and

Recommendation.

       Since no objections have been filed and because the Court agrees with the reasoning

set forth in the Report and Recommendation, the Recommendation is ADOPTED. It is

therefore ORDERED that this case is hereby transferred to the Shreveport Division of the

Western District of Louisiana.


       So Ordered this
       Sep 24, 2019
